Case 2:19-bk-52462        Doc 21    Filed 06/03/19 Entered 06/03/19 15:52:29           Desc Main
                                    Document Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE:                                                     CASE NO. 19-52462
             ANDRE BURDINE-COLLINS
             DAVID D. COLLINS
                                                           CHAPTER 13

            DEBTOR
                                                           JUDGE JOHN E. HOFFMAN JR.


                             OBJECTION TO CONFIRMATION


         TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Comes now Faye D. English, Chapter 13 Trustee and objects to confirmation of the plan
and would show this Court that in the above-referenced case the Court should enter an order
denying confirmation for the reasons set forth below and dismissing the case pursuant to 11 USC
§1307(c) for the following:

         The Chapter 13 Statement of Financial Affairs, Plan, Means Test, or Schedules must be
   X
         amended to reflect the changes in the following areas: The proposed pot is inadequate to
         fund the plan, secured creditors will not be paid in full and unsecured creditors will not
         receive the 2% minimum dividend. Per the 341 testimony, the Plan does not provide
         treatment for pre-petition mortgage arrears. Plan does not provide for a step in payment
         once loan repayment ends. Plan payment is not enough to cover all monthly payments,
         attorney fees, and trustee fees.

   X     Payments due pursuant to U.S.C. § 1326 (a)(1) and § 1325 (a)(2) have not been made.
         Remainder of first payment needed.

   X     Clarification needed on property taxes and homeowners insurance.


        Wherefore, the Trustee prays the Court deny confirmation for the reasons set forth and
the case be dismissed or converted to Chapter 7, whichever shall be determined in the creditor’s
best interest.

Dated: 6/3/2019                                            Respectfully submitted,


                                                           /s/ Faye D. English
Case 2:19-bk-52462      Doc 21    Filed 06/03/19 Entered 06/03/19 15:52:29            Desc Main
                                  Document Page 2 of 2


                                                         Faye D. English
                                                         Chapter 13 Trustee
                                                         One Columbus
                                                         10 West Broad St., Suite 900
                                                         Columbus, OH 43215-3449
                                                         Telephone: 614-420-2555
                                                         Facsimile: 614-420-2550

                               CERTIFICATE OF SERVICE

 I hereby certify that a copy of the foregoing Objection To Confirmation was served (i)
 electronically on the date of filing through the court’s ECF System on all ECF participants
 registered in this case at the email address registered with the court and (ii) by ordinary U.S.
 Mail on 6/3/2019 addressed to:

              Andre Burdine-Collins
              David D. Collins
              1505 E. 24Th Ave.
              Columbus, Oh 43211

                                             /s/ Faye D. English
                                             Faye D. English (0075557), Chapter 13 Trustee
